        Case 1:15-cv-00531-CRC Document 114 Filed 06/21/21 Page 1 of 23




                        IN THE NITED STATES DISTRICT CO RT
                            FOR THE DISTRICT OF COL MBIA

____________________________________
R AN BAG ELL                         )
                                     )
                  Plain iff,         )
                                     )
             .                       )              Ci il Ac ion No. 1:15-c -00531 (CRC)
                                     )
 NITED STATES DEPARTMENT OF )
J STICE                              )
                                     )
                  Defendan .         )
____________________________________)


 PLAINTIFF S MEMORAND M OF POINTS AND A THORITIES IN OPPOSITION
 TO DEFENDANT S MOTION FOR S MMAR J DGMENT AND IN S PPORT OF
         PLAINTIFF S CROSS-MOTION FOR S MMAR J DGMENT

        Plain iff R an Bag ell he eb oppo e Defendan          hi d Mo ion fo S mma    J dgmen

(ECF No. 109) and c o    mo e fo pa ial       mma    j dgmen . Fo ea on mo e f ll e plained

he ein, Defendan ha failed o p o e he emaining i hheld eco d a e e emp f om he

F eedom of Info ma ion Ac     (FOIA) di clo     e eq i emen . Specificall , Plain iff eek

  mma     j dgmen ega ding he go e nmen         claim ha he inad e en l o e looked

eco d    a e p o ec ed b FOIA e emp ion 3 and 7(D), and f        he a k he Co      o o de hei

immedia e elea e i h edac ion allo ed fo ce ain p i ac con ide a ion . Plain iff oppo e

he go e nmen      mo ion a o all o he    i hholding claim .

                                        BACKGRO ND

        Thi i a FOIA ca e in ol ing Plain iff    eq e da ed Ap il 30, 2014 eeking an and

all eco d of in e iga ion be een No embe 1, 2011 and oda           ha pe ain o allega ion of

child e al ab e ha occ       ed on he camp      of The Penn l ania S a e Uni e i     (PSU).

(ECF No.1). One     ch in e iga ion     o nded cond c of Ge ald Sand k , a fo me PSU
           Case 1:15-cv-00531-CRC Document 114 Filed 06/21/21 Page 2 of 23




foo ball coach ho a con ic ed of child e al ab e b a Penn l ania co                    in 2012.

Sepa a el , he U.S. A o ne fo he Middle Di ic Penn l ania in e iga ed ce ain a pec of

Sand k          c iminal ac ion , b    did no file cha ge in he ca e. To hi da e, ne     o no hing

abo      he in e iga ion ha been e ealed p blicl .

           The ele an p oced al hi o         of hi ca e begin on A g     16, 2017, hen he

go e nmen         a finali ing i p od c ion obliga ion p io o filing i       econd mo ion fo

     mma     j dgmen . On ha da e, he go e nmen old Plain iff and he Co            ha i had

    inad e en l     failed o e ie 260,800 page of eco d fo po ible p od c ion (ECF No. 46).

The Co       o de ed he pa ie o file a p opo ed ched le fo p oce ing ha he Co                     o ld

begin efe ing o a he inad e en l o e looked eco d . I .

           Defendan mo ed fo          mma    j dgmen a o all o he eco d p oce ed b         ha ime

(ECF No. 57), and Plain iff c o -mo ed fo           mma    j dgmen (ECF No. 61). The Co           i      ed

i deci ion on Ma ch 2, 2018 (ECF No. 70) finding Defendan failed fo a econd ime o p o e

ha i cond c ed an adeq a e ea ch fo he eq e ed eco d , and al o failed o p o e ha i

p ope l      i hheld a e of Penn l ania a e g and j          ma e ial   nde E emp ion 7(A). I . I

     b eq en l o de ed he pa ie o 1) fig e o         a e of e i ed ea ch e m fo Defendan

email        em, and 2)     bmi e i ed decla a ion and Va         indice conce ning he a e g and

j       eco d     i h he ne     e of    mma    j dgmen b iefing filed. I .

           The Co     i    ed i ne     ched ling o de on Ap il 25, 2018 ( ee min e o de of Ap il

25, 2018). The ein, i o de ed he go e nmen o p oce            he inad e en l o e looked           eco d

b Ap il 25, 2019. La e , af e he go e nmen cond c ed addi ional ea che , he Co                 o de ed

EOUSA o p oce             he emand ea ch doc men b Ap il 26, 2020 ( ee min e o de of J l 16,

2018).
          Case 1:15-cv-00531-CRC Document 114 Filed 06/21/21 Page 3 of 23




          A ea       en b , b     inc edibl , on Ap il 25, 2019, he go e nmen info med he Co              i

had no fini hed p oce ing he inad e en l o e looked                eco d (ECF No. 87). The Co

held ano he      a     confe ence on J ne 11, 2019, and he pa ie con in ed o di c             a plan fo

p oce ing he inad e en l o e looked doc men . The pa ie                    e e able o ed ce he

n mbe of eco d fo p oce ing o 11,648 page . On Oc obe 17, 2019, he Co                    i      ed a

min e o de di ec ing he go e nmen o fini h p oce ing he inad e en l o e looked

    eco d b Ap il 20, 2020. On Decembe 4, 2019, mo e han              o ea af e loca ing he

    inad e en l o e looked eco d , he go e nmen info med Plain iff i had fini hed p oce ing

hem and i        o ld i hhold all 11,648 page p          an o FOIA E emp ion 3, 6 and 7(C)

(E hibi A).

          The go e nmen hen           ned i a en ion o p oce ing 4,982 page comp i ing he

     emand ea ch      eco d . The go e nmen made          o elea e . The fi , on Oc obe 21, 2020,

con i ed of 153 page ha             e e pa iall   edac ed, ci ing e emp ion 3, 5, 6, 7(C), 7(D) and

7(E) (E hibi B). The econd, on Decembe 30, 2020, con i ed of 18 page elea ed i h

    edac ion and 4 page         i hheld in f ll. (E hibi C). The go e nmen ci ed e emp ion 3, 6, 7(C)

and 7(D). Thi b iefing ched le a              b eq en l o de ed.

          A pa of he go e nmen            mo ion fo     mma     j dgmen on Ap il 12, 2021, EOUSA

old Plain iff ha i had e ie ed and p oce ed addi ional page ha con i ed of doc men

o iginall    efe ed o he Depa men of Ed ca ion and he FBI fo e ie and po en ial elea e1.

(E hibi D). The e ie            e l ed in 14 page being elea ed in pa and 259 page           i hheld in

f ll2. The go e nmen ci ed e emp ion 5, 6 and 7(C) o             ppo i     edac ion and i hholding .
1
  The go e nmen e plained ha i decided o ake e pon ibili fo e ie ing and elea ing he efe ed doc men
beca e i co ld no de e mine he he he FBI and Depa men of Ed ca ion had e ponded o Plain iff. H dgin
Decl. 42. Plain iff confi m ha ho e agencie ha e e o p o ide hei o n e pon e ega ding he efe al
doc men .
2
  The Ap il 12, 2021 le e f om EOUSA a e 14 page e e elea ed in pa and 259 page e e i hheld in f ll,
  hile he H dgin Decla a ion a e onl 9 page e e i hheld in pa and 3 page e e i hheld in f ll.
          Case 1:15-cv-00531-CRC Document 114 Filed 06/21/21 Page 4 of 23




                                             ARG MENT

        S mma         j dgmen i app op ia e hen he e i no gen ine i                 e a o he ma e ial fac ,

and he mo ing pa         demon     a e i i en i led o j dgmen a a ma e of la . Fed. R. Ci . P.

56; D a          .A        , 43 F.3d 1538, 1540 (D.C. Ci . 1995). FOIA la             i ae         picall

 e ol ed on c o -mo ion fo          mma     j dgmen . R a           E          P      G        a      . FERC,

520 F. S pp. 2d 194, 200 (D.D.C. 2007). A co            e ie        agenc handling of a FOIA eq e

     . 5 U.S.C.    552(a)(4)(B); M         . Ca     , 730 F.2d 773, 776 (D.C. Ci . 1984).

        The go e nmen bea          he b den o e abli h ha i claimed e emp ion appl                      o each

doc men fo        hich i in oke an e emp ion. A . C             L           U        . U.S. D           D ., 628

F.3d 612, 619, 393 U.S. App. D.C. 384 (D.C. Ci . 2011). The go e nmen canno a i f i

b den i h affida i        ha a e ag e o concl o , o me el pa o he a                        o       anda d.

C            F         A . . U.S. D         A      ., 455 F.3d 283, 287, 372 U.S. App. D.C. 198 (D.C.

Ci . 2006). E iden ia      decla a ion m        de c ibe he j       ifica ion fo     i hholding in          pecific

de ail, demon     a e[ing] ha he info ma ion i hheld logicall fall                 i hin he claimed

e emp ion. A . C          L         U      , 628 F.3d a 619. When demon a ing ha a FOIA

e emp ion applie o ome po ion of a doc men                   i hheld, he agenc m          al o p o ide a

de ailed j   ifica ion fo i non- eg egabili , J                  .E       .O           U.S. A               , 310

F.3d 771, 776, 354 U.S. App. D.C. 49 (D.C. Ci . 2002), and he agenc                  ho ld de c ibe ha

po ion of he info ma ion i non-e emp and ho              ha ma e ial i di pe ed h o gho                 he

doc men , M a Da a C             ., I . . U.S. D '      A F             , 566 F.2d 242, 261, 184 U.S. App.

D.C. 350 (D.C. Ci . 1997).

I.      EO SA
                   FOIA                                  .
           Case 1:15-cv-00531-CRC Document 114 Filed 06/21/21 Page 5 of 23




          The go e nmen i           i hholding 11,648 page of eco d p       an o e emp ion 3,

( ela ing o g and j          ec ec ) and 7(D). I ha failed o p o e ha he ci ed e emp ion p o ec

he e eco d .

          A.         E          3

          E emp ion 3 pe mi an agenc           o i hhold eco d        pecificall e emp ed f om

di clo      eb       a   e if he a       e (1) eq i e ha he ma e be i hheld f om he p blic in

    ch a manne a o lea e no di c e ion on he i           e; o (2) e abli he pa ic la c i e ia fo

    i hholding o efe        o pa ic la     pe of ma e     o be i hheld. 5 U.S.C.     552(b)(3).

Defendan ha iden ified R le 6(e) of he Fede al R le of C iminal P oced e ( ela ing o g and

j      ma e ) a he a          e ha p ohibi di clo        e of he e eco d . R le 6(e)(2)(B) p o ide

ha      a io        pe on m     no di clo e a ma e occ       ing befo e he g and j    . Tho e      bjec

o he di clo          e p ohibi ion incl de a o ne     fo he go e nmen . I .

           The go e nmen        a e ha he e eco d         e e ob ained b g and j        bpoena and

con i of a           b e of email    pecificall men ioning he name of 10 hi d pa        indi id al .

D      aa            Na a a H             15-16 (ECF No. 109-3) (H dgin Decl.). Acco ding o he

go e nmen , he appea o men ion pecific hi d pa ie and ha he fede al g and j

in e iga o           e e eeking o lea n h o gh he p oce       of in e iga ion ela ing o ho e

pe on . I . Finall , he go e nmen              mi e ha he e eco d         co ld e eal o he pe on and

    aff of in e e     o he in e iga ion ha      e e no made p blic d ing he fede al o      ae

in e iga ion . I . The e a emen a e inadeq a e o                ppo    he hole ale i hholding of

11,648 page of eco d .

            The e i no              le again di clo    e of an and all info ma ion hich ha eached

he g and j          chambe ... The o ch one i         he he di clo     e o ld end o e eal ome
           Case 1:15-cv-00531-CRC Document 114 Filed 06/21/21 Page 6 of 23




    ec e a pec of he g and j              in e iga ion         ch ma e a       he iden i ie of i ne e o

j o , he             b ance of e imon , he           a eg o di ec ion of he in e iga ion, he delibe a ion

o q e ion of he j              , and he like.      S a         P       R      . U.S. D            J        , 823 F.2d

574, 582 (D.C. Ci . 1987) (ci a ion omi ed). To p e ail on i claim of 6(e) p o ec ion, Defendan

m       demon         ae    ome affi ma i e demon            a ion of a ne    be een di clo            e and e ela ion

of a p o ec ed a pec of he g and j                 ' in e iga ion. S a           P          R     ,    p a., a 584.

          Info ma ion          ch a   i ne    li     and ac al g and j          bpoena a e            picall p o ec ed

f om di clo           e b R le 6(e). Ho e e , none of he i hheld info ma ion de c ibed b                       he

go e nmen             o ld ca ego icall      e eal ome ec e a pec of he g and j                   p oce . The

info ma ion a i            e a e email ob ained a pa of an in e iga ion in o po en ial                     ongdoing, b

hi doe no p e en hei di clo                   e beca e [ ]he me e fac he doc men                      ee    bpoenaed

fail o j        if     i hholding nde R le 6(e). La                 .D a                J         , 831 F.3d 523, 529

(D.C. Ci . 2016). In ead, he go e nmen m                      p o e ha he doc men               hem el e      o ld

    e eal ome p o ec ed a pec of he g and j                  p oce .

          I i ha d o imagine ho email ob ained f om a hi d pa                         co ld e eal a p o ec ed

g and j          ec e . The go e nmen foc e i objec ion o di clo                      e on he po en ial fo he
                                                         3
p blic o find ha g and j                  in e iga o           e e eeking o lea n d ing hei inq i .

H           D        . 16. B      he onl indica ion on he eco d ha he e email pe ain o a g and j

ma e in an             a i he go e nmen            o n in oca ion of E emp ion 3. Wi ho                ha , Plain iff

     o ld ne e ha e kno n ha an of he doc men had been                           bpoenaed b a g and j               .

La       , 831 F.3d a 530. Ba ing di clo              e impl beca e he go e nmen e ealed a

connec ion o he g and j               on i o n i no allo ed beca e he ele an q e ion i                           he he



3
    A fa a Plain iff i a a e, he e i no       ch hing a a g and j      in e iga o .
         Case 1:15-cv-00531-CRC Document 114 Filed 06/21/21 Page 7 of 23




he doc men           o ld ha e e ealed he inne        o king of he g and j       had he been elea ed

in e pon e o he ini ial FOIA eq e . I .

         B.      E            7(D)

         In addi ion o i E emp ion 3 claim , he go e nmen a e                ha he inad e en l

o e looked info ma ion, f ni hed o i p el d e o a g and j                 bpoena, i al o p o ec ed b

E emp ion 7(D). Thi e emp ion p o ec          info ma ion f ni hed b a confiden ial o ce              hen

 compiled b c iminal la enfo cemen a ho i               in he co   e of a c iminal in e iga ion. 5

U.S.C.    552(b)(7). To p e ail, he go e nmen m            demon    a e ha he o ce, in hi ca e,

PSU, p o ided info ma ion nde an e p e            a      ance of confiden iali    o in ci c m ance

f om hich       ch an a     ance co ld be ea onabl infe ed. D                J   . . La a , 508 U.S.

165, 174 (1993). U ing E emp ion 7(D) o p e en he di clo              e of info ma ion p o ided in

e pon e o a g and j           bpoena i a no el heo . The go e nmen ci e no             ppo ing ca e ,

and Plain iff ha     imila l failed o loca e an   ha      ppo o ef e         ch an applica ion.

         In   ppo of i E emp ion 7(D) claim, he go e nmen decla ed:

         D ing he co e of p oce ing hi eq e , EOUSA lea ned ha PSU p o ided
         info ma ion pe aining o man indi id al and he in i ion a la ge o fede al
         in e iga o nde he p e med confiden iali of he g and j         in e iga ion.
         Af e being a igned a agenc co n el, I con ac ed he Office of Gene al Co n el
         fo PSU o en e he Uni e i       a a a e of hi ac ion. I poke o he
         A ocia e Gene al Co n el ho e p e ed hi belief ha eco d         ned o e ia
         g and j      bpoena o ld emain confiden ial, ab en a fede al c iminal
         p o ec ion.

H         D     . 21. The go e nmen doe no con end ha an e p e               a     ance of

confiden iali        a e e p omi ed o PSU. No doe PSU e e claim ha confiden iali                  a

e p e l p omi ed. In ead, he go e nmen onl p o ide hea a e idence ha an a o ne fo
          Case 1:15-cv-00531-CRC Document 114 Filed 06/21/21 Page 8 of 23




a co po a e en i     ha    e ball e p e ed a belief ha info ma ion             ned o e in e pon e o

g and j         bpoena nea l    en ea la e             a p o ided in confidence.

          Beca e no e p e      a      ance of confiden iali        ha been a e ed, o p e ail on i

E emp ion 7(D) claim, he go e nmen m                    demon     a e ha confiden iali     a infe ed b

PSU nde he ci c m ance ha e i ed a he ime he info ma ion a p o ided. (The

q e ion i       he he     he pa ic la o ce                  i h an nde anding ha he comm nica ion

    o ld emain confiden ial. La            a    , 508 U.S. 165 a 172. I i no eno gh o ho        ha co n el

fo a p i a e in i       ion i claiming ea af e he fac ha confiden iali                   a p e med a he

ime, a he go e nmen i a emp ing o do in hi ca e.

          D.C. Ci c i ha p e c ibed he fac o             ha ho ld be con ide ed hen de e mining

    he he confiden iali      a implied a he ime:

          When no e p e a      ance of confiden iali e i , co    con ide a n mbe of
          fac o o de e mine he he he o ce none hele poke i h an nde anding
           ha he comm nica ion o ld emain confiden ial. The e fac o incl de he
          cha ac e of he c ime a i e, he o ce ela ion o he c ime, he he he
           o ce ecei ed pa men , and he he he o ce ha an ongoing ela ion hip i h
           he la enfo cemen agenc and picall comm nica e i h he agenc onl a
          loca ion and nde condi ion hich a        e he con ac ill no be no iced.

R       . U.S. D a          , 642 F.3d 1161, 1184 (D.C. Ci . 2011) (in e nal q o a ion ma k

omi ed). C ime of a iolen o e io                  na   e de e e g ea e con ide a ion fo infe ed

confiden iali    beca e he i k of e alia ion i highe . La              a   , 508 U.S. 165 a 179. In

addi ion, hen he o ce i an in i                   ion a i i in hi ca e, g ea e di clo       e ho ld occ

beca e he e o ce            picall p o ide a           ide a ie    of info ma ion and he p o pec of

e alia ion o ha m i fa le          likel       han if he o ce e e an indi id al. I . a 176.

          In he in an ma e , he go e nmen ha failed o add e                 an of he R       fac o in i

decla a ion. I p o ide no de c ip ion of he na              e of he c ime, no doe i di clo e PSU
          Case 1:15-cv-00531-CRC Document 114 Filed 06/21/21 Page 9 of 23




ela ion hip o he c ime. In fac , i                nlikel     he e fac o can e e be a i fied. Since no ac al

cha ge         e e filed, he Co         ho ld a      me ha no c ime a e e iden ified and PSU ne e had

a ela ion hip o an c ime ha oe e .

          No      i h anding, a        ming a               ha he Co         find confiden iali    co ld be

infe ed beca e PSU a e ponding o a g and j                            bpoena, he Co           ho ld find ha        ch

an infe ence ma onl be limi ed o he p o ec ion affo ded b R le 6(e). In o he                             o d , i ma

be ea onable o belie e ha info ma ion                      ned o e in e pon e o a g and j              bpoena o ld

be p o ec ed f om di clo          e, b     onl     o he e en ha he info ma ion i ac all p o ec ed b

g and j           le . And a di c        ed abo e, he e idence             pplied b     he go e nmen i in fficien

o p o e he e inad e en l o e looked                      eco d a e p o ec ed b g and j            le .

          C.       E                  6, 7(C)

          E emp ion 6 of he FOIA pe mi                   he i hholding of pe onnel and medical file and

imila file , hich if di clo ed, o ld con i                    e a clea l     n a an ed in a ion of pe onal

p i ac . 5 U.S.C.       552(b)(6). Simila l , E emp ion 7(C) p o ec f om di clo                    e     eco d o

info ma ion ha         a compiled fo la enfo cemen p po e , b                         onl   o he e en ha he

p od c ion of        ch la enfo cemen eco d o info ma ion                      co ld ea onabl be e pec ed o

con i      e an n a an ed in a ion of pe onal p i ac . 5 U.S.C.                        552(b)(7)(C). The

go e nmen in oked he e e emp ion o p o ec                        he name and iden if ing info ma ion ela ing

o hi d pa ie . H                  D      . 27.

          Plain iff ag ee ha he iden i ie of hi d-pa                 indi id al in ol ed in an in e iga ion

a e gene all p o ec ed f om di clo                e. B     he me e fac ha he e doc men men ion

indi id al doe no b i elf j               if      i hholding he e eco d in hei en i e . When

demon      a ing ha a FOIA e emp ion applie o ome po ion of a doc men                             i hheld, he
       Case 1:15-cv-00531-CRC Document 114 Filed 06/21/21 Page 10 of 23




agenc m      al o p o ide a de ailed j    ifica ion fo i non- eg egabili , ( ee J           ,        a.)

and he agenc     ho ld de c ibe ha po ion of he info ma ion i non-e emp and ho                  ha

ma e ial i di pe ed h o gho        he doc men . M a Da a,            a. EOUSA ha done nei he ,

and he efo e, i canno mee i b den of p o ing ha i ma f ll                i hhold hi info ma ion

ba ed on e emp ion 6 and 7(C) a e p ope . The Co           ho ld o de he go e nmen o eg ega e

and elea e an info ma ion ha i no p o ec ed b e emp ion 6 and 7(C).

II.    EO SA                                                                   -
                        .

       Af e e ie ing he         emand ea ch       eco d , EOUSA i hheld 4 page in f ll and 171 in

pa . EOUSA elea e le e (E . B, C). In doing o, he agenc in oked e e al e emp ion , b

ha onl p o ided e iden ia         ppo fo e emp ion 5, 6 and 7(C).

       A.      E            5

       The FOIA E emp ion 5 p o ec             in e -agenc o in a-agenc memo and m o le e

  hich o ld no be a ailable b la         o a pa    o he han an agenc in li iga ion i h he

agenc . 5 U.S.C.    552(b)(5). The e emp ion co e          ho e doc men , and onl    ho e

doc men [ ha a e] no mall p i ileged in he ci il di co e         con e . NLRB . S a , R

& C ., 421 U.S. 132, 149, 95 S.C . 1504, 44 L.Ed.2d 29 (1975). Specificall , Defendan ha

in oked he a o ne - o k p od c p i ilege and he delibe a i e p oce          p i ilege, hich a e

among he p i ilege ha ma be          ed o i hhold eco d p            an o E emp ion 5.

               1.      D                                                                    -
                                           .

       The a o ne      o k-p od c p i ilege p o ec        doc men and angible hing ha a e

p epa ed in an icipa ion of li iga ion. Fed. R. Ci . P. 26(b)(3)(A). No e e     doc men p epa ed

in an icipa ion of li iga ion i p o ec ed, ho e e . Onl    ho e ha     o ld e eal he men al
           Case 1:15-cv-00531-CRC Document 114 Filed 06/21/21 Page 11 of 23




imp e ion , concl ion , opinion , o legal heo ie of a pa                     ' a o ne o o he ep e en a i e

conce ning he li iga ion a e co e ed b              he o k-p od c p i ilege. Fed. R. Ci . P. 26(b)(3)(B).

To       cce f ll in oke he o k-p od c p i ilege, Defendan m                         demon a e ha he

doc men         a p epa ed           a       a             a      . To do hi , i m        ai f    hi Ci c i

o-called beca e of e , hich hold ha                            he he , in ligh of he na     e of he doc men and

he fac al i a ion in he pa ic la ca e, he doc men can fai l be aid o ha e been p epa ed

o ob ained beca e of he p o pec of li iga ion. U                        Sa      .D          LLP, 610 F.3d 129,

137, 391 U.S.App.D.C. 318 (D.C. Ci . 2010). Fo ha e                       o be me , he a o ne          ho c ea ed

he doc men m                  ha e had a     bjec i e belief ha li iga ion a a eal po ibili , and ha

    bjec i e belief m           ha e been objec i el       ea onable.     Na ' A           C        a D . La

. U.S. D '            J          E    .O          U.S. A             , 829 F.3d 741 (D.C. Ci . 2016) (NACDL).

           The Co         p e io l fo nd in hi ca e ha EOUSA had adeq a el p o en li iga ion

    a     fficien l       in mind        hen he e eco d        e e c ea ed. See Ba          .D         J       , No.

15-c -0531 (D.D.C. Ma ch 22, 2018), p. 15. In doing o, i ejec ed he idea ha he go e nmen

m        demon        a e he e i ence of a       pecific claim a he ime he eco d                 e e c ea ed in

o de fo hem o be con ide ed a o ne - o k p od c . I ., ci ing NACDL, 829 F.3d a 253. The

Co         l ima el fo nd ha              he e an a o ne p epa e a doc men in he co                e of an ac i e

in e iga ion foc ing pon pecific e en and a pecific po ible iola ion b a pecific pa                                 ,i

ha li iga ion         fficien l      in mind fo ha doc men o q alif a a o ne                     o k p od c . I .,

q o ing Sa Ca             S      . I . . SEC, 926 F.2d 1197, 1200 (D.C. Ci . 1991).

           The p ac ical e l of he Sa Ca                  anda d a in e p e ed b       he Co       i ha an email

o doc men c ea ed b a p o ec o ha ch onicle an in e iga ion i a oma icall p o ec ed

b       he o k-p od c p i ilege and of limi            o he p blic. An comm nica ion f om a p o ec o
          Case 1:15-cv-00531-CRC Document 114 Filed 06/21/21 Page 12 of 23




ega ding an in e iga ion i bo nd o con ain men al imp e ion , concl ion , opinion , o

legal heo ie      of ome o . See Fed. R. Ci . P. 26(b)(3)(B). S ch a b oad e cl ion f om he

FOIA di clo           e eq i emen i incon i en     i h he p po e of he FOIA, hich e i                o

en       e an info med ci i en , i al o he f nc ioning of a democ a ic ocie , needed o check

again co        p ion and o hold he go e no acco n able o he go e ned. Na             La      R a

B . .R            T     &R       C ., 437 U.S. 214, 242 (1978). Indeed, he Sa Ca         co

ecogni ed he po en ial fo he go e nmen o ab e i o n anda d and ca ioned again

in oking i in a manne ha p ecl de he elea e of i            all all info ma ion abo      an

in e iga ion cond c ed b go e nmen p o ec o . The o k p od c e emp ion, ead

o e -b oadl , co ld p ecl de almo all di clo       e f om an agenc     ih     b an ial

e pon ibili ie fo la enfo cemen . We do no o ead he e emp ion, ho e e . Sa Ca

S        ., 926 F.2d a 1203.

          Ye ha i e ac l       ha ha happened in hi ca e. While EOUSA elea ed h nd ed of

page of pa iall        edac ed info ma ion, i   all none e eal ha go e nmen emplo ee                 ee

 p o d ing he in e iga ion. The agenc ha p o ided n me o               ched ling eq e         and ne

a icle ; email f om a p i a e ci i en ho p o ided hi independen anal i in o c iminal

 iola ion ; an email a king if omeone looked a he con en of ome bo e ; an inq i                abo       an

 ndi clo ed po en ial c ime in ano he j i dic ion, and; ome back and fo h commen a

be een p o ec o abo            Sand k      a e ial hile i     a ongoing and epo ed b          he media.

All of he      emand email     a i   e in hi ca e ha   o ld e eal ho        he in e iga ion

p oceeded o       ha he go e nmen ac all did ha e been i hheld in f ll a p o ec ed o k

p od c . The anda d applied b EOUSA ha p ecl ded almo all di clo                  e f om an agenc

    ih    b an ial e pon ibili ie fo la enfo cemen ,        hich i e ac l     ha he Sa Ca        co
          Case 1:15-cv-00531-CRC Document 114 Filed 06/21/21 Page 13 of 23




 o ied o ld happen. I . To en                e he p i ilege i no ab ed, he Co       m     eq i e a highe

e iden ia           anda d han ha he eco d eflec a hi ime.

          Sa Ca         p o ide an e iden ia        f ame o k fo de e mining he he an in e iga ion

 a fa eno gh along o igge applica ion of he o k-p od c p i ilege. In ha ca e, he

go e nmen p o ided he              pecific ec ion of he ec i ie la           ha ma ha e been iola ed.

Sa Ca       S         ., 926 F.2d a 1203 (empha i added). I al o demon a ed ha i              eached he

 age in i in e iga ion a            hich i    a compa ing he acc m la ed fac        o he ca ela and

e al a ing he legal heo ie i con ide ed p                ing. I . Finall , he go e nmen had aken

e imon f om a lea 15 i ne e , di c                    ed g an ing imm ni     o ano he , and a p epa ing

an ad i o          memo and m o he Commi ion on he he o file an inj nc i e ac ion. I . Ba ed

on ho e pecific de ail , he Sa Ca              co     fo nd ha he go e nmen had li iga ion          fficien l

in mind o q alif fo he a o ne                o k-p od c p i ilege.

          Thi Co          p e io l fo nd o he doc men in hi ca e e e p o ec ed b               he

 o k-p od c p i ilege af e he go e nmen demon a ed he                        e e c ea ed b a o ne

d ing a la enfo cemen in e iga ion in o allega ion of pecific illegal ac i i              (child e

ab e and concealing             ch ab e) b     pecific people (Sand k and o he a he Uni e i ).

See Ba             , p. 16. B   ho e gene al a e ion don con ain he le el of pecifici           nece a

o p o e he applica ion of he o k-p od c p i ilege. The go e nmen ha n                    e ealed he

pecific la           ha had po en iall been iola ed. The e no e idence ha i e e eached he poin

 he e i        a     compa ing he acc m la ed fac         o he ca ela and e al a ing he legal heo ie i

con ide ed p           ing. Al ho gh he e m          men al imp e ion      and legal anal i     ae

men ioned e e al ime in he Va                   inde ,   ch boile pla e lang age ha me el pa o [ ]

he a       o         anda d a e no eno gh o p o e ha he doc men a i               ea e    l p o ec ed b
          Case 1:15-cv-00531-CRC Document 114 Filed 06/21/21 Page 14 of 23




    he o k-p od c p i ilege. C               F          A . . U.S. D        A     ., 455 F.3d 283, 287,

372 U.S. App. D.C. 198 (D.C. Ci . 2006).

          In ead, he e idence on he eco d eflec           he e i ence of a non pecific in e iga ion

    ha onl began af e ano he agenc cha ged Sand k p blicl . Thi                 a a cla ic fi hing

e pedi ion ha ne e e l ed in an cha ge . The e i               impl no e idence on he eco d ha

an p o ec o belie ed he e a a likelihood of an ac al ca e being ied. Indeed, a no poin

in hi ca e ha EOUSA e e claimed ha b inging cha ge                  a e e a eal po ibili .

          Finall , hile an agenc migh be en i led o he p e mp ion ha he e i ence of an

in e iga ion demon         a e ha ac al li iga ion a eno gh of a po ibili           o igge he

    o k-p od c e emp ion, he D.C. Ci c i ne e aid ha              ch a p e mp ion co ld ne e be

    ef ed. Indeed, he Ci c i co         pecificall    a ed ha an in e iga ion i onl      ci c m an ial

e idence ha he agenc la           e p epa ed he doc men         ihf       e li iga ion in mind.

Sa Ca         S     ., 926 F.2d a 1202.

          In addi ion o fac on eco d, one piece of e idence f          he ef e he idea ha

p o ec o had ad anced hei in e iga ion o he poin                 he e he ac all belie ed cha ge

    e e a eal po ibili . The o-called dia            of Ka hleen McChe ne , an in e iga o         i h he

la fi m of F eeh, Spo kin & S lli an4, ch onicled a Feb a              5, 2012 mee ing i h fede al

p o ec o . (E hibi E) (McChe ne Dia ). Acco ding o he dia , McChe ne                        o e ha

fede al p o ec o         in e iga ion     eem o come f om ne       pape epo , doe n' eem ha

    he ha e a i ne        and ha p o ec o        appea o be fi hing. McChe ne Dia , p. 17. Tha

    en imen       a epea ed in a epa a e mee ing on Ma ch 7, 2012, in hich, acco ding o




4
 PSU hi ed he La Fi m of F eeh, Spo kin & S lli an o cond c an in e iga ion in o ho PSU handled epo
child e al ab e on camp .
         Case 1:15-cv-00531-CRC Document 114 Filed 06/21/21 Page 15 of 23




McChe ne , Lo i J. F eeh old hi p i a e in e iga o            ha Penn S a e doe no eem o be he

USA      a ge -ma be fi hing. McChe ne Dia , p. 28.

                      . T    C                       EO SA
                                                                                         -
                                 .

         Doc men con ide ed a o ne - o k p od c ha e hi o icall been p o ec ed f om

di clo     e in hei en i e . A a e l , an agenc need no eg ega e and di clo e non-e emp

ma e ial if a eco d i f ll p o ec ed a          o k p od c . NACDL a 557. Ho e e , he idea ha

EOUSA can i hhold an en i e doc men ha con ain                o k p od c in addi ion o non- o k

p od c info ma ion i no longe        alid. In NACDL, he f ll D.C. Ci c i Co         , in lie of g an ing

a pe i ion fo ehea ing, emanded he ma e o he di ic co                 o con ide      he he po ion of

an EOUSA polic man al con ained non- o k p od c ma e ial ha co ld be eg ega ed and

po en iall     elea ed. I did no eq i e he di ic co         o pa e he ma e ial line-b -line o

    eg ega e info ma ion di pe ed h o gho         he doc men . NACDL a 257. In ead, he

empha i i on eg ega ion of non-e emp ma e ial fo nd in logicall di i ible ec ion .                    I .

The di ic co        e en all o de ed he elea e of no j          en i e ec ion of he i hheld

ma e ial, b     indi id al pa ag aph a       ell. Na ' A      C       a D . La               .E     .O

      U.S. A        , No. 14-269 (CKK) (No embe 15, 2017)5.

         The Co      ho ld nde go a eg egabili        anal i ha i con i en          i h he p ac ice

e abli hed in NACDL. Acco ding o EOUSA Va                    inde , man of he i hheld email a e

be een p o ec o and non-a o ne in e iga o , making i likel                 ha non- o k p od c

info ma ion i con ained he ein. In addi ion, man of he Va              i em a e li ed a           Email



5
 Thi opinion can be fo nd a
h p :// o age.co li ene .com/ ecap/go . co     .dcd.164706/go . co   .dcd.164706.41.0.pdf.
           Case 1:15-cv-00531-CRC Document 114 Filed 06/21/21 Page 16 of 23




Chain,          hich gene all con i of e e al indi id al email , each hich co ld e e a a

logicall di i ible ec ion po en iall app op ia e fo eg egabili .

           2.       D
                                 .

           E emp ion 5 al o encompa e he delibe a i e p oce                  p i ilege, hich allo        EOUSA o

     i hhold all pape        hich eflec he agenc ' g o p hinking in he p oce                     of o king o        i

polic and de e mining ha i la                  hall be.    E   .F            F          . . U.S. D '    J       ,

739 F.3d 1, 4 (D.C. Ci . 2014) (q o ing S a , R                     , 421 U.S. a 153). I i         limi ed o

doc men          ha a e p edeci ional and delibe a i e, meaning he                       eflec ad i o   opinion ,

    ecommenda ion , and delibe a ion comp i ing pa of a p oce                      b     hich go e nmen al

deci ion and policie a e fo m la ed, [o ] he pe onal opinion of he                          i e p io o he

agenc        adop ion of a polic .        I . (q o ing P . C          ,I . .O                M     .&B         , 598

F.3d 865, 875, 389 U.S.App.D.C. 356 (D.C. Ci . 2010)).

           To mee i b den of p o ing he p edeci ional and delibe a i e na                        e of he i hheld

doc men , he go e nmen m                     e abli h ha delibe a i e p oce              i in ol ed, and he ole

pla ed b        he doc men a i            e in he co      e of ha p oce . S a               P.R. . U.S. D '

J          , 823 F.2d 574, 585-86 (D.C. Ci . 1987) (q o ing C a a S a                    , 617 F.2d a 868). I m

f     he    de c ibe he na           e of he deci ion making a ho i          e ed in he office o pe on

i     ing he di p ed doc men [ ], and he po i ion in he chain of command of he pa ie o he

doc men . E             .F            F     . . U.S. D         J       , 826 F.S pp.2d 157, 168 (D.D.C.

2011) (q o ing A             A             & C . . IRS, 679 F.2d 254, 258 (D.C. Ci . 1982)). Doc men

    en f om       bo dina e o         pe io a e mo e likel     o be delibe a i e in cha ac e han

doc men           a eling in he oppo i e di ec ion. S a              P.R.,       p a.
       Case 1:15-cv-00531-CRC Document 114 Filed 06/21/21 Page 17 of 23




        The need o de c ibe each i hheld doc men                 hen E emp ion 5 i a i         ei

pa ic la l ac e beca e he delibe a i e p oce               p i ilege i   o dependen       pon he indi id al

doc men and he ole i pla            in he admini a i e p oce . A            a L a D .F              ,I . .

D '     A F           , 44 F.S pp.2d 295, 299 (D.D.C. 1999) (q o ing C a a S a                Ga C      . .

D '     E        , 617 F.2d 854, 867 (D.C. Ci . 1980)).

       Finall , once a doc men i          i adop ed, fo mall o info mall , a he agenc po i ion on

an i   eo i      ed b        he agenc in i dealing       i h he p blic, i can no longe be con ide ed

p edeci ional. C a a S a           , 617 F.2d a 866.

       F    he , he delibe a i e p oce          p i ilege doe no p o ec doc men in hei en i e ; if

he go e nmen can eg ega e and di clo e non-p i ileged fac al info ma ion i hin a

doc men , i m         . L         .D        D          , 550 F.3d a 38 (ci ing A      T       P     ' C . .

U.S. D '        A F          , 998 F.2d 1067, 1071 (D.C. Ci . 1993)).

       He e, he Co            ho ld cond c a eg egabili        anal i o en     e ha fac al info ma ion

i elea ed. Fo e ample, an in e iga o emailing a a                   pda e o con e ing he e l of hi

in e iga ion o a p o ec o           o ld be fac al in na      e. The Co     ho ld eq i e he

go e nmen j      if        he i hholding of each i hheld page in ead of allo ing i o add e              en i e

email chain .

III.   EO SA
                       .

       EOUSA i             i hholding 259 page of eco d efe ed o o he agencie , ci ing e emp ion

5, 6 and 7(C). No e iden ia            ppo fo     i hholding he e eco d ha been            bmi ed, and a a

e l , Plain iff a k he Co            o o de hei immedia e elea e.
         Case 1:15-cv-00531-CRC Document 114 Filed 06/21/21 Page 18 of 23




I .      EO SA                                   -                                            .

         E en if he Co   ag ee    i h he go e nmen ha he claimed e emp ion p o ec he

 i hheld info ma ion, EOUSA ill m            p o ei         ea onabl fo e ee ha di clo            e o ld

ha m an in e e p o ec ed b [a FOIA] e emp ion. 5 U.S.C.                   552(a)(8)(A). S a ed diffe en l

      an agenc m     elea e a eco d    e en if i fall            i hin a FOIA e emp ion    if elea ing he

eco d o ld no ea onabl ha m an e emp ion-p o ec ed in e e and if he la doe no

p ohibi he di clo     e. See J        a Wa           . U.S. D         C            , Ca e No. 17-c -1283, 10

(D.D.C. No . 25, 2020) (q o ing R                    . U.S. D          D ., 342 F. S pp. 3d 62, 72 (D.D.C.

2018)). Thi    o-called fo e eeable ha m         anda d i ela i el ne , ha ing been enac ed b

Cong e      a pa of he FOIA Imp o emen Ac ( FIA ) of 2016, P b. L. No. 114-185, 130 S a .

538.

         While Plain iff info ma ion eq e             a     bmi ed ea befo e he enac men of he

FIA, he anda d ill applie beca e, a mo e f ll e plained belo , he la                        a enac ed p io

o hen EOUSA began o p oce             he eq e ed eco d , and a a e l , he amendmen go e n

he anda d b         hich EOUSA ma decide o i hhold he eq e ed info ma ion a i                        e in hi

mo ion.

         A.     T   FOIA I                   A            2016                 P           FOIA            .

         The FIA of 2016 became la on J ne 30, 2016. Sec ion 6 ( ela ed o applicabili )

p o ide :

         Thi Ac , and he amendmen made b hi Ac , hall ake effec on he da e of
         enac men of hi Ac and hall appl o an eq e fo eco d nde ec ion 552
         of i le 5, Uni ed S a e Code, made af e he da e of enac men of hi Ac .

P b. L. No. 114-185, 130 S a . 538     6. While he FIA appea              o limi i applica ion o cond c

occ     ing in e pon e o eq e    made af e i              a enac ed, [a] a emen ha a a             e ill
          Case 1:15-cv-00531-CRC Document 114 Filed 06/21/21 Page 19 of 23




become effec i e on a ce ain da e doe no e en a g abl                   gge      ha i ha an applica ion o

cond c ha occ        ed a an ea lie da e. La         a . USI F            P       ., 511 U.S. 244, 257 (1994).

And hile he FIA pecificall applie o eco d                   eq e      made af e J ne 30, 2016, i doe no

e p e l fo bid applica ion o eco d eq e              made p io o J ne 30, 20166. In fac , Sec ion 6

of he FIA i     ilen a o he q e ion of he he he FIA i mean o appl                        o FOIA eq e         in

li iga ion a he ime of enac men .

          When a a     e doe no e p e l p e c ibe he Ac                        empo al each, he Co       m

de e mine he he he ne            a   e o ld ha e e oac i e effec , . ., he he i                 o ld impai

    igh a pa    po e ed hen he ac ed, inc ea e a pa                ' liabili    fo pa cond c , o impo e

ne d ie         i h e pec o an ac ion al ead comple ed. I . a 280. A a                      e iha

    e oac i e effec gene all     ho ld no go e n. I . Ho e e , [ ]hen he in e ening a                    e

a ho i e o affec        he p op ie    of p o pec i e elief, applica ion of he ne p o i ion i no

    e oac i e. I . a 273.

          The FIA p o ide no e oac i e effec on he in an ca e. The change ha ook effec on

J ne 30, 2016 go e ned agencie          i hholding deci ion           nde he FOIA b allo ing hem o

      i hhold info ma ion      onl if he agenc      ea onabl fo e ee ha di clo              e o ld ha m an

in e e p o ec ed b an e emp ion. Tho e i hholding deci ion ook effec                         ell af e he FIA

effec i e da e. EOUSA made i deci ion o i hhold he inad e en l o e looked                           eco d in

f ll on Decembe 4, 2019. A fo he           emand ea ch eco d , i began o 1make i hholding

deci ion on Oc obe 21, 2020. When applied o he eco d a i                         e in hi mo ion, he Ac

    o ld onl impo e addi ional obliga ion on EOUSA cond c af e enac men , no befo e. I

    o ld onl   affec he p op ie      of p o pec i e elief, i.e. o pe mi EOUSA o i hhold



6
    Fo e ample, he Ac doe no    a e ha i hall onl    appl    o an     eq e made af e enac men .
           Case 1:15-cv-00531-CRC Document 114 Filed 06/21/21 Page 20 of 23




doc men if doing o o ld be ea onabl ha mf l. The efo e, appl ing he FIA o hi ca e

    o ld no be e oac i e.

           O he co        ha e en e ained he idea ha FIA ma be applicable o eq e                        filed p io

o J ne 30, 2016. The Second Ci c i Co               of Appeal ha en e ained applica ion of he FIA o

FOIA ca e ha          e e filed p io o he FIA enac men . In S             . U.S. D '            J            , he

co     did no find ha he FIA a inapplicable o a 2015 FOIA eq e . S                             . U.S. D '

J          , 18-99-c , 6 (2d Ci . Dec. 6, 2018). And in F        .C     .I                A             ,

                                  a       FIA a     a     a      a FOIA                             2013. F            .

C     .I              A       , 829 F.3d 178, 190 n.14 (2d Ci . 2016) ( We e p e           no ie a o he

effec , if an , of [ he FIA] pon FOIA la gene all              in hi ca e. We lea e he e i                  e o he

Di ic Co         , eq ipped i h he ele an fac , in he fi          in ance. ). In hi di ic , J dge

Ch kan did no ejec he FIA applica ion o FOIA eq e                     filed in 2011 (C              a       .D

J          , Ca e No. 12-c -1871 (D.D.C. Ma . 25, 2019) and 2015 (L              .C       .I

A          , Ci il Ca e No. 15-c -1734 (D.D.C. Sep. 10, 2019).

           B.      EO SA
                                                                  .

           Ha ing e abli hed ha he p o i ion con ained in he FIA a e applicable o he in an

ca e, o mee i b den, EOUSA m                 demon a e ha elea e of he i hheld info ma ion

    o ld ea onabl ha m an in e e p o ec ed b            he claimed e emp ion . The e iden ia

    anda d fo demon        a ing fo e eeable ha m i he ame ha i nece a                 fo p o ing he

p op ie      of an o he      i hholding nde FOIA. The agenc m                iden if     pecific ha m o he

ele an p o ec ed in e e           ha i can ea onabl fo e ee o ld ac all en e f om di clo                            e of

he i hheld ma e ial and connec he ha m in a meaningf l a                     o he info ma ion i hheld.

J      a Wa          . U.S. D '       C           , Ca e No. 17-c -1283 (EGS), 10-11 (D.D.C. No . 25,
       Case 1:15-cv-00531-CRC Document 114 Filed 06/21/21 Page 21 of 23




2020) (q o ing C .      I          a     R              . U.S. C        a       B        P   ., 436 F. S pp.

3d 90, 105 (D.D.C. 2019)). Wi h ega d o he delibe a i e p oce                  p i ilege pecificall ,

EOUSA canno impl             el on gene ali ed a e ion             ha di clo        e co ld chill

delibe a ion . Ma a          A a       . U.S. D '         S a , 971 F.3d 364, 371 (D.C. Ci . 2020).

       EOUSA ha n add e ed he fo e eeable ha m anda d, and a a e l , i ha failed o

mee hi b den. Ho e e , fo he follo ing ea on , Plain iff con end ha i                        l ima el canno

mee hi b den.

       1.     R
                         -                                .

       Thi Co      p e io l fo nd ha he o k-p od c p i ilege p o ec [ ] he in eg i                          of

he ad e a       ial p oce     i elf b en       ing a o ne       ha e a one of p i ac         i hin hich o

hink, plan, eigh fac and e idence, candidl e al a e a clien                 ca e, and p epa e legal

heo ie . See Ba         , p. 14. Th , he q e ion i             he he elea e of he i hheld eco d

 o ld in ome a ha m he in eg i                of he ad e a         ial p oce . In hi ca e, a hi poin

in ime, i   o ld no .

       The in e iga ion o hich he e eco d pe e ain ne e e l ed in cha ge , no                           a

he e e e a ial. Th , no ad e a                ial p oce       e e e i ed and no ha m co ld come f om

elea ing he e eco d . In addi ion, he e eco d                 e e c ea ed o ghl 8 ea ago, and EOUSA

ha admi ed ha mo of he c               odian a e no longe DOJ emplo ee . (ECF 74, p. 4).

The efo e, b eaching he heo e ical           one of p i ac       ea af e i          a de e mined hi

info ma ion o ld no longe be needed fo             ial o ld ca e no ha m.

       2.     R
                                                    .
         Case 1:15-cv-00531-CRC Document 114 Filed 06/21/21 Page 22 of 23




         Thi Co      p e io l fo nd ha he p po e of he delibe a i e p oce         p i ilege i

 in ended o p o ec he go e nmen deci ion-making p oce , p ima il b            a    [ing] ha

    bo dina e    i hin an agenc   ill feel f ee o p o ide he deci ionmake    i h hei   ninhibi ed

opinion and ecommenda ion . Ba            , p. 15 (q o ing C a a S a       Ga C     . .D

E       , 617 F.2d 854, 866 (D.C. Ci . 1980)). Th , he q e ion i     he he he elea e of he

    i hheld eco d , ea af e he deci ion-making p oce       had concl ded and hen mo of he

pa icipan in he di c       ion a e no longe go e nmen emplo ee , o ld con in e o ha e a

chilling effec    hen p o iding opinion and ecommenda ion .

         When c af ing he FIA, Cong e     limi ed he empo al each of he delibe a i e p oce

p i ilege o      eco d c ea ed 25 ea o mo e befo e he da e on hich he eco d            ee

eq e ed. 5 U.S.C.       552(b)(5). I incl ded hi limi a ion o en    e ha go e nmen eco d

be made a ailable o he p blic fo hei ed ca ional and hi o ic al e, hile p o iding

    fficien ime fo agencie o p o ec again      he di clo   e of hei delibe a i e p oce e . See

Sena e Repo 114-4. Th , Cong e        made i clea ha a ime goe on, an ha m ha co ld

e l f om he di clo        e of eco d p o ec ed b   he delibe a i e p oce    p i ilege i aba ed. An

addi ional in en of he FIA a o en         e ha info ma ion ma no be i hheld me el beca e

p blic official migh be emba a ed b di clo         e, beca e e o and fail e migh be

e ealed, o beca e of pec la i e o ab ac fea . I .

         While 8 ea i no 25, he pa age of ha amo n of ime i            ignifican . A no ed abo e,

p o ec o declined o file cha ge a he concl ion of hi in e iga ion. Mo DOJ emplo ee

in ol ed in hi ca e a e no longe go e nmen official . Relea ing he e eco d 8 ea af e

hei c ea ion o ld no chill he in e nal deci ion making p oce . A he lea , EOUSA m

 ho ho        he elea e of each doc men    o ld e l in fo e eeable ha m.
      Case 1:15-cv-00531-CRC Document 114 Filed 06/21/21 Page 23 of 23




                                   CONCL SION

      Fo he fo egoing ea on , Plain iff e pec f ll a k hi co     o DEN Defendan

mo ion fo   mma   j dgmen and GRANT Plain iff mo ion fo         mma   j dgmen .



                                       Re pec f ll    bmi ed,



                                       _____________________
                                       R an Bag ell
                                       444 Upham S .
                                       Mel o e, MA 01720
                                       (608) 466-6195
                                         an@ anbag ell.com
